Citation Nr: 0614408	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-32 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg 
condition.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).

Procedural history

The veteran served on active duty from  November 1977 to June 
1997.

In a January 1998 rating decision, service connection was 
granted for bilateral hearing loss.  A noncompensable (zero 
percent ) disability rating was assigned.

In October 2003, the RO received the veteran's claim of 
entitlement to service-connection for left leg condition and 
a claim for an increased rating for his service-connected 
bilateral hearing loss.  In a February 2004 rating decision, 
the RO denied service connection for the left leg condition 
and continued the previously assigned noncompensable 
disability rating for bilateral hearing loss.  The veteran 
perfected an appeal of that decision.


FINDINGS OF FACT

1.  A preponderance of the medical and other evidence of 
record supports a conclusion that there is no diagnosed left 
leg disability.

2.  The veteran's bilateral hearing loss is currently 
manifested by no more than a level III hearing impairment in 
the left ear and level I in the right ear.




CONCLUSIONS OF LAW

1.  Service connection for a left leg condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).

2.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100, 4.86 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
left leg condition and an increased rating for his service-
connected bilateral hearing loss.  Each issue will be 
separately addressed below, but in the interest of economy 
and clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations as to each issue, and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that in a November 2003 letter from 
the RO, the veteran was specifically notified what evidence 
would be needed to establish entitlement for service 
connected benefits, including the following:

1.  You had an injury in military service or a disease 
that began in or was made worse during military service 
or an event in service causing injury or disease;

	2.  You have a current physical or mental disability;

3.  There is a relationship between your current 
disability and an injury, disease, or event in military 
service.

In addition, the letter specifically informed the veteran 
that he would have to produce evidence that his service-
connected bilateral hearing loss condition had gotten worse 
in order to establish entitlement to an increased disability 
rating.  
See the November 25, 2003 VCAA letter, pages 5 and 6.

The veteran was informed of VA's duty to assist him in the 
development of his claim in the November 2003 VCAA letter, 
wherein the veteran was advised that VA would obtain all 
evidence kept by VA and any other Federal agency, including 
VA facilities and service medical records, and that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency.  The 
November 2003 VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf 
"you must give us enough information about your records so 
that we can request them from the person or agency that has 
them."  The veteran was further informed that "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in original.]  See the November 
25, 2003 VCAA letter, page 4.

The November 2003 letter also informed the veteran that he 
could submit additional information or evidence, to include 
medical records not otherwise identified in the letter, in 
compliance with 38 C.F.R. § 3.159(b)(1).  See the November 
25, 2006 VCAA letter, page 2.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the issue of entitlement to service connection, the 
first element, veteran status, was established prior to the 
submission of the present claim.  The second and third 
elements, current existence of a disability, and relationship 
of such disability to the veteran's service, were the subject 
of the notices in the November 2003 letter, as described 
above.  In addition, elements four and five, degree of 
disability and effective date, are moot because a disability 
rating has never been granted.  In other words, any lack 
advisement as to those two elements is meaningless, because 
they are not in issue.  The veteran's claim of entitlement to 
service connection was denied based on elements two and 
three, and, as explained above, the veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those crucial elements.  

Regarding the issue of entitlement to an increased disability 
rating, the first three elements (1), veteran status, (2) 
current existence of a disability, and (3) relationship of 
such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  Moreover, element (5), effective date, is not at 
issue because an increased rating has never been granted.  In 
other words, any lack advisement as to those four elements is 
meaningless, because they are not in issue.  The veteran's 
claim of entitlement to an increased rating was denied based 
on element (4), degree of disability.  As explained above, 
the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to the crucial 
element, degree of disability.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

In addition, the veteran is represented by a representative 
who is presumably aware of what is required of the veteran 
and of VA.  This reliance on the representative leads the 
Board to conclude that the veteran is well informed and aware 
of his obligations and those of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained VA 
medical records and service medical records of the veteran.  
The veteran has identified no additional information that 
should be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case the veteran was examined 
by VA medical practitioners in May 1998 [audiology], August 
1998 [joints], and December 2003 [audiology]. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  In his September 2004 substantive 
appeal [VA Form 9] the veteran declined the opportunity to 
present testimony at a personal hearing before a Veterans Law 
Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for left leg condition.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran seeks entitlement to service connection for an 
unspecified  left leg condition.  

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra.  The Board will 
address each of these elements in turn.  

With regard to the first Hickson element, the Board notes 
that there is no medical evidence of a left leg condition.  
Indeed, the veteran's description of his condition is vague.  
In his Form 9 notice of appeal, the veteran stated the 
following about his left leg condition: "[I decided to wait 
and see if] my numbness on my left leg will go away.  Well my 
left leg still bothers me once and awhile. . . ."  

The August 1998 VA joints examination medical examination 
results report that the veteran had full and painless range 
of motion of both the left knee and foot.  The veteran had no 
tenderness to palpitation of the left knee, and no effusion 
was noted.  He had full muscle strength in his left lower 
extremity.  No functional limitations were noted on standing 
and walking, and the veteran presented a normal gait.  No 
arthritis was noted, no ankylosis was present, no joint or 
motion was limited by pain, fatigue, weakness or lack of 
endurance.  In short, the left leg was perfectly normal.  
Moreover, there is nothing to suggest that the veteran told 
the examiner, or indicated in any way, that his left leg was 
bothering him.  

In addition, a review of the veteran's medical treatment 
records obtained from the Temple, Texas VA clinic shows they 
contain nothing related to complaints of, treatment of or 
diagnosis of anything connected with the veteran's left leg.  

In short, there is no medical evidence of record that 
establishes a current disability relating to the veteran's 
left leg.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  

A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

To the extent that the veteran himself contends that he 
currently has some sort of left leg disability, it is now 
well-settled that as a lay person without medical training he 
is not competent to attribute symptoms to a particular cause 
or to otherwise comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board does not necessarily disbelieve that veteran's 
reports of transitory symptoms in the left leg.  However, 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

As was described in the VCAA section above, the veteran has 
had ample opportunity to provide evidence in support of his 
claim.  He has submitted or identified no recent medical 
evidence indicating that a diagnosed left leg disability 
currently exists.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

Thus, the Board finds that the first Hickson element has not 
been established.
The veteran's claim of entitlement to service connection 
fails on that basis.
For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

Regarding the second Hickson element, the Board reviewed the 
veteran's service medical records obtained by the RO.  The 
first pertinent note is dated in September 1979, wherein it 
is stated that the veteran suffered a mild sprain of the left 
ankle playing football.  In September 1988, the veteran 
dropped a metal object on the middle of his left foot.  An x-
ray was taken and noted to be within normal limits.  In early 
October 1988, a note indicates that the veteran stated that 
the foot "swelled some," but that there was no numbness.  
Based on these reports, the Board finds that the second 
Hickson element has arguably been met.

Finally, as to the third Hickson element, medical nexus, in 
the absence of current disability a medical nexus would be 
impossible.  Indeed, no competent medical nexus evidence 
appears in the record.  Thus, the claim fails on this element 
too.

Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to service-connection for a left leg condition.  
The benefits sought on appeal are denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).



Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2005).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2005).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim was received in 
February 2003, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000.

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore, 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss, a condition that the medical 
evidence in this case does not support.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as noncompensably disabling.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

The pertinent evidence consists of VA audiological 
examinations conducted in May 1998 and December 2003.  The 
May 1998 examination revealed the following puretone 
thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

10
15
40
40
LEFT

10
75
70
65

The average decibel loss for the right ear was 26 and the 
average for the left ear was 55.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and 96 percent in the left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level III 
in the left ear.  Under the schedular criteria, this results 
in a noncompensable evaluation.  See 38 C.F.R. § 4.85 (2005).



The December 2003 examination revealed the following puretone 
thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
5
50
45
35
LEFT
5
70
60
45

The average decibel loss for the right ear was 34 and the 
average for the left ear was 45.  Speech audiometry revealed 
speech recognition ability of 96 percent in both ears.  

Application of the March 2003 average decibel loss results 
and the speech recognition ability results for each ear to 
Table VI, 38 C.F.R. § 4.85, results in a level I for both 
ears.  Application of the level I hearing impairment values 
to Table VII, 38 C.F.R. § 4.85, results in a noncompensable 
disability rating.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.86 governing exceptional patterns of hearing impairment 
and has determined that the provisions of 4.86(b) apply in 
the veteran's case.  As stated in the relevant law section 
above, § 4.86(b) applies when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  In the veteran's case, audiometric results for 
his left ear, the poorer ear, were 5 decibels at 1000 Hertz 
and 70 decibels at 2000 Hertz.  Pursuant to § 4.86(b), the 
audiometric results of the veteran's left ear are applied to 
Table VIA, § 4.85, and a level II is found.  Section 4.86(b) 
further mandates that the resulting Table VIA level is 
increased to the next higher Roman numeral.  In the veteran's 
case a level III for the left ear is found.  Finally, 
application of the veteran's level III poorer ear and level I 
better ear to Table VII, 38 C.F.R. § 4.85, still yields a 
noncompensable disability rating.

The veteran has complained of diminished hearing.  The Board 
has no reason to doubt this; examinations document that the 
veteran has diminished hearing.  This is not in dispute.  
Indeed, the grant of service connection presupposes that such 
in fact exists.  See 38 C.F.R. § 3.385 (2005).  The question 
presented regarding 
the assignment of an increased rating is whether the 
schedular criteria have been met.  The schedular criteria are 
specific and, as explained above, the veteran's hearing loss 
is not of sufficient severity to warrant a compensable 
rating.  See Lendenmann, 3 Vet. App. at 349.

Based on the review of the entire record, the Board concludes 
that the criteria for an increased disability rating for the 
veteran's bilateral hearing loss have not been met.

Extraschedular evaluation

In the August 2004 SOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record shows that the veteran has never 
required hospitalization for his bilateral hearing loss.  
Moreover, the record indicates that the veteran works as a 
mechanic and he has not indicated how the disability 
interferes with his ability to perform work.

In short, the record does not demonstrate that the veteran's 
disability causes more impairment or deficiency than the 
noncompensable rating contemplates.  In point of fact, the 
veteran did not submit any evidence that indicates his work 
has been affected in any way by his bilateral hearing loss.  
For these reasons, the Board has determined that referral of 
the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that the 
preponderance of the evidence does not warrant an increased 
disability rating in this case.


ORDER

Entitlement to service connection for left leg condition is 
denied.

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


